﻿
1.	On behalf of the delegation of Uganda, I should like to congratulate you, Sir, most sincerely on your well-deserved election as President of the thirty-third regular session of the United Nations General Assembly. Your election is a fitting tribute not only to your country but also significantly to your eminent qualities as a statesman, diplomat and academician.
2.	We should also like to congratulate your predecessor, Deputy Federal Secretary for Foreign Affairs of Yugoslavia, Mr. Lazar Mojsov, on the excellent manner in which he presided over the thirty-second regular session and the special sessions of the General Assembly this year.
3.	We pay a tribute to our Secretary-General, Mr. Kurt Waldheim, for the dedication and efficiency with which he continues to lead our Organization. The personal commitment of the Secretary-General to the solution of problems of decolonization, international economic co-operation and international peace and security, among others, convinces us that, given the political will necessary for the implementation of United Nations decisions on the part of ail of us, success is not out of sight.
4.	At this session we are pleased to welcome Solomon Islands, which has joined the world Organization as its one hundred and fiftieth Member, and we look forward to fruitful co-operation with it.
5.	The question of self-determination and independence in southern Africa and elsewhere is a prime factor in the formulation and execution of Uganda's foreign policy. That is why in an international forum of this nature it is essential that we reaffirm our total commitment to and support for the struggle for self-determination and majority rule in Namibia, Zimbabwe and South Africa. There is no need to stress our conviction that our brothers and sisters in southern Africa must attain the freedom and liberties which are the legitimate right of all peoples.
6.	The ordeals suffered by the peoples of Zimbabwe, Namibia and South Africa under the racist and rebel regimes are too well known to this Assembly and do not need to be reiterated. Equally well known are various declarations and resolutions arrived at in various international forums. Of common knowledge, too, are decisions emanating from such declaration's and resolutions.
7.	Uganda pledges itself, just as it has always done, to extend total support to any such decisions which are geared towards the goal of total independence for the people of Namibia and Zimbabwe and the end of apartheid in South Africa within the shortest possible time.
8.	It may be recalled that in 1966, by General Assembly resolution 2145 (XXI), South Africa's Mandate over the Territory of Namibia was supposed to be terminated. In the following year a special session of the General Assembly set up the United Nations Council for Namibia to take on full responsibility for the Territory until independence [resolution 2248(S-V)J. Both the Security Council and the International Court of Justice endorsed those decisions.
9.	We are convinced that, in spite of the difficulties that have faced the United Nations Council for Namibia since its establishment and despite the atrocities committed daily against the Namibian people by the racist Pretoria regime, victory is round the corner, thanks to the unswerving determination of the people of Namibia under the leadership of the South West Africa People's Organization [SWAPOJ. Indeed, the increased armed struggle by SWAPO, the only authentic representative of the people of Namibia, has demonstrated to the world that the people of Namibia will achieve true and genuine independence. SWAPO's efforts for the cause of independence must therefore be commended.
10.	On behalf of my delegation I wish to restate that my country will continue, within its means, to render unwavering support, both material and otherwise, to SWAPO in this noble struggle. We believe that it is essential for SWAPO to continue the armed struggle despite, and even alongside, the diplomatic offensive.
11.	Whereas we note with appreciation the concern that this Organization has expressed by holding the ninth special session of the General Assembly, on Namibia, as well as Security Council meetings on the Territory, we are seriously concerned at the way racist South Africa is left with liberty to continue its repression of the Namibian people.
12.	In our opinion, the Security Council at its last meeting on Namibia should have come out with a definite stand on racist South Africa rather than merely requesting it to 
co-operate in the implementation of Security Council resolution 435 (1978). Should South Africa not take heed of the Security Council decision, we support the stand that the United Nations should take punitive measures, including the invocation of Chapter VII of the Charter. We hope that when that stand is taken those Powers and their transnational corporations which have always opposed the invocation of Chapter VII, because they are leading trading partners of the South African regime, will put the interests of mankind before material advantages.
13.	We support those measures, notwithstanding the fact that it is taboo to advocate such steps in some quarters, which see Namibia and Rhodesia as the cushion or periphery of the Pretoria regime, a regime which must be protected as the custodian of the legacy of imperialist, colonialist and neo-colonialist domination. We oppose that stand. We reject the proposition that nobody should touch the nerve-centre of imperialism and racial hatred, the stage on which the active domination by the Western transnational activities of the continent of Africa, the south Atlantic and the Indian Ocean is enacted.
14.	In spite of all this, is Africa still gullible? Do all believe that those who created the southern African situation, the very ones who are behind the status quo and of whose values South Africa is a legendary example, will turn around to destroy it? This does not appear to be very logical. Of course a change of heart there can be, but if there is such a change it should be manifested in concrete action: action that should involve the ending of support, military, economic and moral, to Pretoria.
15.	It is within the framework of the foregoing thoughts that my country views with scepticism some of the overtures that we have heard of in recent months. Needless to say, we should be very happy if the problem could be solved diplomatically.
16.	We fully support the armed struggle in Zimbabwe and hope that there will be more and more unity emerging within the liberation movement in order to accelerate the freedom and independence of that Territory.
17.	In order to arrest the situation in South Africa, we call upon the international community, through this Assembly, to step up concrete measures that will reinstate social justice in the Territory and peace and security in the entire region.
18.	The situation in the Middle East constitutes a serious threat to international peace and security, and we support the declaration of the non-aligned countries that Palestine is the core of this question [see A/33/279, para. 5J. We believe that no durable peace can be achieved in that part of the globe until Israel withdraws from all occupied Arab territories and the inalienable national and legal rights of the Palestinian people are restored, with freedom to exercise those rights, including the right to return to their homeland, to self-determination and to establish an independent Palestine, with the participation of the Palestine Liberation Organization, the sole representative of the Palestinian people. We hope that every effort will be exerted by all concerned to avoid further divisions among the Arab peoples during this crucial period.
19.	The world is no nearer to peace and global tranquillity than it has been in the past. Despite attempts to achieve an agreement at the second series of Strategic Arms Limitation Talks between the Soviet Union and the United States of America, we continue at the same time to witness the release of more funds for the further development of even more sophisticated weaponry by those concerned.
20.	My delegation welcomes the Declaration and Programme of Action adopted by the tenth special session of the United Nations General Assembly, devoted to disarmament. We hope that, given the political will, headway towards the achievement of the desired end will be made. We believe that, instead of astronomical amounts of technical and financial resources being diverted to armaments, such resources should be utilized for the socio-economic betterment of poor nations.
21 My delegation views with serious concern trends in the world economic situation whereby the rich developed nations continue to get richer while the poor developing countries are getting poorer. The old international economic system that was designed by the exploiters to serve their own interests, without any regard for the interests of the developing countries, continues to flourish in spite of the landmark consensus decisions of the sixth special session which launched the New International Economic Order.
22.	My delegation is concerned by the intransigence of some developed countries in negotiations regarding the implementation of United Nations decisions concerning the establishment of the New International Economic Order. Our concern is all the greater in view of the worsening economic situation prevailing in most developing countries. The restructuring of the world economic system is not only necessary but also inevitable. Therefore any attempts on the part of some developed countries to frustrate the North-South dialogue and maintain the status quo are doomed to failure.
23.	The developing countries cannot accept the perpetuation of the relationship of dependence which has for long characterized international economic relations. We demand
a system based on equality, fairness and justice in which all countries must participate fully in the decision-making process. The continuation of the existing disparities and inequalities poses a serious threat to international peace and security, without which development efforts cannot succeed.
24.	The stalemate obtaining in the Committee Established under General Assembly Resolution 32/174, sometimes called the Committee of the Whole, over the mandate and functions of that Committee is living testimony to the lack of political will on the part of some developed countries, particularly the major industrialized countries, to engage in the genuine and meaningful negotiations required for the establishment of the New International Economic Order.
25.	The recent break-down in the work of the Committee of the Whole and the failure to agree on the manner in which the Committee should fulfil its mandate are a clear reflection of the reluctance of some developed countries to come to grips with the structural and other changes in international economic relations which are vital not only to the interests of the developing countries but also to the future of the world community.
26.	In this regard we share fully the views of the Ministers for Foreign Affairs of the Group of 77, who in their joint declaration issued on 29 September 1978 (A/33J278} strongly reaffirmed that the United Nations system is the only framework within which all negotiations of a global nature relating to the establishment of the New International Economic Order should take place.
27.	It is against this background of deterioration in the international economic situation and its inherent dangers that Uganda has seen fit actively to encourage and engage in co-operation with other developing countries in the economic, technical and other fields. We firmly believe that the worsening economic conditions of the developing countries can be alleviated through collective self-reliance on the part of the developing countries. Co-operation among developing countries, in our view, offers the most promising way out of the economic plight of those countries. In this regard we fully support and endorse the Plan of Action adopted by the United Nations Conference on Technical Cooperation among Developing Countries.'
28.	We welcome the appointment of one of Africa's outstanding sons, Mr. Kenneth Dadzie, as Director-General for Development and International Economic Co-operation, and it is our earnest hope that he will receive the necessary support from all concerned and that adequate resources will be made available to the Director-General in order to enable him to discharge effectively the heavy responsibilities that have been entrusted to him.
29.	Regarding the law of the sea, Uganda is very much concerned about the slow progress of the Third United Nations Conference on the Law of the Sea. It has almost become an annual jamboree and a heavy drain on the meagre resources of the poor developing countries. Certain developed countries have deliberately obstructed speedy progress in the negotiations while at the same time threatening to "go it alone" and exploit the resources of the deep sea-bed area with total disregard for the principle of the common heritage of mankind. To my delegation, this unilateral action of "going it alone" reminds us of the period of grabbing colonies when some of those same Powers were making such declarations to each other as: "From this mountain to the sea is my colony", and the partitioning of Africa at the Berlin Conference of 1884 and 1885. We earnestly hope that during this period, when we are putting the last nail in the coffin of colonialism, its attributes will not be shifted from the land to the deep sea-bed area. Let us expedite the conclusion of negotiations, which should be carried on by all parties as equal partners in development on behalf of mankind as a whole.
30.	In the social sphere, with regard to the status of women, my Government continues to give top priority to projects and programmes concerning women. We do recognize the United Nations Decade for Women and the
principles laid down in the World Plan of Action for the Implementation of the Objectives of the International Women's Year, adopted by the World Conference of the International Women's Year; held at Mexico City in 1975. To implement that programme, my Government has established a National Council for-Women with a permanent secretariat to provide a single machinery through which the full integration and participation of women in national, regional and international development can be intensified during the Decade for Women. The secretariat is also to facilitate the establishment of, and to work with, the ECA African Training and Research Centre for Women, which will be responsible for research and surveying to identify women's aspirations, needs and problems and to advise Governments on ways and means of solving them.
31.	Equal importance and high priority is given to the over-all integrated services for children within our development programme. It is in this spirit that we welcome the International Year of the Child. During this period, countries will review their programmes for the well-being of children, mobilize support for national and local programmes, heighten awareness among decision-makers and the public of children's special needs and promote the vital link between programmes for children and economic and social progress.
32.	In conclusion, I should like co inform the Assembly that at the beginning of this year my President declared 1978 a year of peace, love, unity and reconciliation. To this end, the Government has been pursuing a policy geared towards the realization of those ideals, both domestically and internationally.
33.	We are confident that with the goodwill and cooperation of the international community we shall be able to succeed.













